Citation Nr: 0019524	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota. 


REMAND

Initially, the Board notes that the record shows that the 
veteran has failed to report for scheduled VA audiometric 
examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  

However, preliminary review of the claims file suggests that 
the veteran's service medical records may not be complete.  
In this regard, the majority of the records date from 1994, 
and the records from subsequent years relate for the most 
part to dental treatment.  Furthermore, there is no 
separation examination report.  Noting that the veteran filed 
his compensation claim the month following his discharge and 
that the service medical records which are in the claims file 
were received in November 1997, it is not unreasonable to 
assume that the veteran's complete service medical records 
may not have yet arrived at the appropriate location for 
storage of such records after a veteran's discharge from 
active duty service.  

While as a general rule the case of a veteran who fails to 
report for an examination in connection with an original 
claim would be adjudicated based on the evidence of record, 
the Board recognizes that VA may be viewed as being in a 
better position to locate and obtain service medical records 
(which as a general rule are of utmost significance to a 
service connection claim).  Under the circumstances of this 
case, the Board believes that additional action should be 
undertaken to ensure that all available service medical 
records have been located and associated with the claims 
file.  Moreover, as the record suggests continuing National 
Guard service, any medical records associated with such 
service should also be requested. 

At this point the Board stresses to the veteran and to his 
representative that statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997). 

Further, it is emphasized that for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and any other 
appropriate source (including Blanchard 
Army Hospital at Fort Campbell and the 
veteran's National Guard unit) and 
request a search for all service medical 
records (including but not limited to any 
audiometric test reports and the report 
of separation examination) and all 
National Guard medical records (including 
but not limited to any audiometric test 
reports).  

2.  Following completion of the above 
action, the RO should again review the 
claim.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this remand is to ensure that all available 
service medical records are associated with the veteran's 
claims file.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


